                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

MICHAEL CARY SNOWDEN and                    §
BRENDA ASCENCIO,                            §
                                            §
             Plaintiffs,                    §
                                            §
V.                                          §          No. 3:18-cv-1797-K
                                            §
WELLS FARGO BANK, N.A., ET AL.,             §
                                            §
             Defendants.                    §

        ORDER ACCEPTING FINDINGS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE

      After making an independent review of the pleadings, files and records in this

case, and the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge dated January 18, 2019, the Court finds that the Findings and

Recommendation of the Magistrate Judge are correct and they are accepted as the

Findings, Conclusions, and Recommendation of the Court.

      IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge are accepted.            Wells Fargo

Bank, N.A.’s Motion to Dismiss (Doc. No. 50), is GRANTED.

      Plaintiffs’ claims for violations of the Texas Property Code and wrongful

foreclosure are DISMISSED WITH PREJUDICE. Plaintiffs’ claims for breach of

contract and violations of the TDCA are DISMISSED WITHOUT PREJUDICE.

      As to Plaintiffs’ claims that are dismissed without prejudice, Plaintiffs’ shall have
21 days from the date of this order in which to file an amended complaint, and if

Plaintiffs fail to do so, the remaining claims shall be dismissed without prejudice and

without further notice.

      SO ORDERED.

      Signed February 12th, 2019.




                                          _____________________________________
                                          ED KINKEADE
                                          UNITED STATES DISTRICT JUDGE
